Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 3/08/2021, with respect to claims 1-2, 4-5, 8, 11, 14-16, and 18-26 have been fully considered but not persuasive.  

Regarding claim 1, applicant argues that “First, Aiba fails to teach or suggest that "the internal structure of the one random access slot comprises a number of symbols occupied by random access of an uplink part in the one random access slot" as recited in independent claim 1…  However, a subframe number, slot number, and/or symbol number describes a location where the random access preamble message (e.g., Msg. 1) is transmitted and does not specifically teach "a number of symbols occupied by random access of an uplink part in the one random access slot" as recited in independent claim 1…Thus, the information provided by the random access configuration, such as the subframe number, slot number, and/or symbol number, not only fail to teach or suggest "a number of symbols occupied by random access" but also fails to teach or suggest the specific features of "a number of symbols occupied by random access of an uplink part in the one random access slot" as recited in independent claim 1.” on pages 7-8.

In response to applicant’s argument, the examiner respectfully disagrees with the argument above. In addition to previous OA, Aiba also teaches in Paragraphs 56, 96, and 174 below:
[0056] For example, in uplink, a PRACH (Physical Random Access Channel) may be defined. For instance, the PRACH may be used for a random access preamble (e.g., a message 1 (Msg.1)). In some approaches, the PRACH may be used for an initial access connection establishment procedure, a handover procedure, a connection re-establishment, a timing adjustment (e.g., a synchronization for an uplink transmission) and/or for requesting an uplink shared channel (UL-SCH) resource (e.g., the uplink PSCH (e.g., PUSCH) resource).

[0096] In FIG. 3, one uplink subframe 369 may include two uplink slots 383. N.sup.UL.sub.RB is uplink bandwidth configuration of the serving cell, expressed in multiples of N.sup.RB.sub.sc, where N.sup.RB.sub.sc is a resource block 389 size in the frequency domain expressed as a number of subcarriers, and N.sup.UL.sub.symb is the number of SC-FDMA symbols 393 in an uplink slot 383. A resource block 389 may include a number of resource elements (RE) 391.

[0174] FIG. 16 shows examples of slots 1683 and sub-slots 1607. If a sub-slot 1607 is not configured by higher layer, the UE 102 and the eNB/gNB 160 may only use a slot 1683 as a scheduling unit. More specifically, a given transport block may be allocated to a slot 1683. If the sub-slot 1607 is configured by higher layer, the UE 102 and the eNB/gNB 160 may use the sub-slot 1607 as well as the slot 1683. The sub-slot 1607 may include one or more OFDM symbols. The maximum number of OFDM symbols that constitute the sub-slot 1607 may be N.sup.DL.sub.symb-1 (or N.sup.UL.sub.symb-1).

Aiba teaches an uplink configuration of N.sup.UL.sub.RB such as uplink subframe 369 which include two uplink slots 383. For example, the eNB/gNB 160 use the sub-slot 1607 as a scheduling unit for higher layer signaling thru a PRACH (Physical Random Access Channel) (e.g., a message 1 (Msg.1)); wherein the N.sup.UL.sub.symb is the number of SC-FDMA symbols 393 in an uplink slot 383. This uplink slot 383 is one of the two uplink slots 383 used as of sub-slot 1607 including one or more OFDM symbols that constitute a maximum number of OFDM symbols as N.sup.UL.sub.symb-1. That is, Aiba teaches a number of symbols occupied by a random access of uplink slot (sub-slot 1607) via the PRACH (Physical Random Access Channel) used for a random access preamble. Therefore, the sub-slot 1607 is an uplink part in a random access slot (one of the two uplink slots).

for the uplink part in the one random access slot" as recited in independent claim 1. The Office rejects these features by citing to paragraphs 132-133 of Aiba. See Final Office Action at p. 4 (Jan. 7, 2021). In paragraph 132-133, Aiba discloses that a UE receives an index of a random access channel (RACH) occasion, where the RACH transmission occasion may be defined as a time-frequency resources on which a physical random access channel (PRACH) message 1 is transmitted. See Aiba at [0132]-[0133] (emphasis added). Aiba teaches that the "index" of the RACH transmission includes, for example, a time index of the RACH transmission occasion. In other words, the index of the RACH transmission occasion in Aiba describes time-frequency location(s) where the PRACH message 1 is transmitted. Thus, an index of RACH occasion that indicates time-frequency location(s) in Aiba cannot reasonably be equated with "a number of random access channel (RACH) occasions." Furthermore, even if multiple time resources can be indicated by a PRACH configuration index, Aiba fails to teach or suggest a number of RACH occasions "for the uplink part in the one random access slot." And, while Aiba describes that the UE may perform two or more repetitions of the random access preamble transmission (see id. at [0150]), Aiba fails to teach that the number of repetitions is indicated to the UE "for the uplink part in the one random access slot." Thus, Aiba fails to teach or suggest the specific features of "a number of random access channel (RACH) occasions for the uplink part in the one random access slot" as recited in independent claim 1.” on page 9-10.
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. 
a number of random access channel (RACH) occasions for the uplink part in the one random access slot” is broadly claimed that does not suggest whether the “number” is an integer greater than one which described a quantity of RACH occasions or an index that indicate a sequence of available resources for the RACH transmission occasions (for the uplink part in the one random access slot). For instant, if the recited limitation “number” is to described just one RACH occasion; then, the transmission of the internal structure of the random access slot using just that one RACH occasion in the random access preamble format. Even so, the index of Aiba described the time-frequency as location wherein the PRACH message 1 transmitted; the “index” of the RACH transmission occasion in Aiba is the same as to the “number” of RACH occasion in claim 1.
Secondly, in addition to previous OA, Aiba also teaches in Paragraphs 98, 110, 132-133, and 190 below:
[0098] In the uplink, in addition to CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC-FDMA) access scheme may be employed, which is also referred to as Discrete Fourier Transform-Spreading OFDM (DFT-S-OFDM). In the uplink, PUCCH, PDSCH, physical random access channel (PRACH) and the like may be transmitted. An uplink radio frame may consist of multiple pairs of uplink resource blocks. The uplink RB pair is a unit for assigning uplink radio resources, defined by a predetermined bandwidth (RB bandwidth) and a time slot. The uplink RB pair consists of two uplink RBs that are continuous in the time domain.

[0110] FIG. 6 shows examples of communications between the gNB 660 and the UE 602. For example, the gNB 660 may communicate with the UE 602 using single-beam and/or multi-beam operations (e.g., by using a beam sweeping). In some approaches, the UE 602 may communicate with the gNB 660 using single-beam and/or multi-beam operation. The beam(s) may be associated with the antenna port(s) and/or the TRP(s). For example, the beam(s) may be defined by using the antenna port(s) and/or the TRP(s). For instance, one or more beams may be associated with one or more antenna ports and/or one or more TRPs. Also, there may be a transmission beam at the gNB 660 side (gNB-Tx) that is used for transmission of downlink signal (e.g., Synchronization Signal, PBCH (MIB), Secondary PBCH, PDCCH (DCI) and/or PDSCH (downlink data)). Additionally or alternatively, there may be a reception beam at the UE 602 side (UE-Rx) that is used for reception of the downlink signal. Additionally or alternatively, there may be a transmission beam at the UE 602 (UE-Tx) that is used for transmission of uplink signal (e.g., PRACH, PUSCH (uplink data) and/or PUCCH (UCI)). Also, there may be a reception beam at the gNB side (gNB-Rx) that is used for reception of the uplink signal.

[0132] In some approaches, RA-RNTI associated with the PRACH (e.g., the selected one or more PRACHs), in which the random access preamble is transmitted, may be computed as: RA-RNTI=1+t_id+10*f_id. Additionally or the index associated with the PRACH may include an index of the RACH transmission occasion. Also, for example, the index associated with the PRACH may be identified (e.g., computed) by using the PSS, the SSS, the TSS, the information included in the MIB, the information included in the SIB(s) and/or the information included in the dedicated RRC message. 

[0133] The RACH transmission occasion may be defined as the time-frequency resources (e.g., the time resources and/or the frequency resources) on which a PRACH message 1 is transmitted using the configured PRACH preamble format (e.g., the configured PRACH preamble format with a single particular UE-Tx). The random access preamble format may include one or multiple random access preambles. Additionally or alternatively, the random access preamble may include one preamble sequence plus CP (Cyclic Prefix). Additionally or alternatively, one preamble sequence may include one or multiple RACH symbols (e.g., RACH OFDM (Orthogonal Frequency Division Multiplexing) symbols). For example, the UE 602 may transmit the PRACH according to the configured random access preamble format. For instance, the UE 602 may transmit the random access preamble (e.g., the selected one or more random access preambles) using the selected PRACH resources (e.g., the selected one or more PRACH resources).

[0190] The UE 102 may receive 2004 an index for a plurality of occasions for a physical random access channel (PRACH). Each of the plurality of occasions for the PRACH may be associated with each of the downlink signals including, at least, the PSS and the SSS.

Aiba teaches that the (UE-Tx) that is used for transmission of uplink signal (e.g., PRACH) using the configured PRACH preamble format.  The RACH transmission occasion is defined as the time-frequency resources (e.g., the time resources and/or the frequency resources) on which a PRACH message 1 is transmitted using the configured PRACH preamble format; wherein the random access preamble format include one or multiple random access preambles. For example, the index associated with the PRACH may include an index of the RACH transmission occasion. And the index is received for a plurality of occasions for a physical random access channel (PRACH). That is, the PRACH message is transmitted in the uplink of the in the random access slot that is configured using PRACH preamble format. Thus, Aiba had for the uplink part in the one random access slot" as recited in independent claim 1.
Furthermore, applicant argues that “Independent claims 4, 8, 11, 14, and 16 recite features that are similar to those described above for independent claim 1. Thus, independent claims 4, 8, 11, 14, and 16 are patentable over Yoo and Aiba for at least the reasons mentioned above and also due to their own merits. The rejected dependent claims are patentable over Yoo and Aiba at least due to their dependency from an allowable independent claim and also due to their own merits.” on page 10.
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. Independent claims 4, 8, 11, 14, and 16 recite features that are similar to those described above for independent claim 1. Thus, independent claims 4, 8, 11, 14, and 16 are not patentable over Yoo and Aiba for at least the reasons mentioned above. And so, the rejected dependent claims are not patentable over Yoo and Aiba at least due to their dependency from their independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5, 8, 11, 14-16, and 18-26 are rejected under 35 U.S.C. 103 unpatentable over YOO et al. (US 2019/0327764) in view of Aiba et al. (US 2018/0220450).

Regarding claim 1, YOO discloses a method [Fig. 3A, 3B, ¶¶ 60-77; a method for transmitting a first message according to beam reciprocity], comprising: 
configuring an internal structure of a random access slot through a broadcast channel [Fig. 3A, 3B, ¶¶ 62; configuring of a RACH resource 310, see [¶ 42; random access channel configuration (RACH configuration) information transmitted through a downlink broadcast signal (broadcast channel (BCH)],  
wherein the internal structure of the one random access slot [Fig. 3B, 4 ¶¶ 62, 82-82-87; RACH preamble format of one slot (e.g. SS/BCH/BRS 331, 332, 333, 334)] comprises a number of symbols occupied by random access of an uplink part in the random access slot [¶ 129; wherein the RACH resource configuration for transmission occasion may include one symbol or a plurality of symbols], and a number of random access channel (RACH) occasions for the uplink part in the one random access slot [¶ 70; one occasion for DL signal/broadcast channel for a downlink signal or channel is associated with a subset of one RACH resource (such as one slot/channel 1 331]; and 
transmitting, through the broadcast channel, the internal structure of the one random access slot [¶¶ 42, 68, 161, transmitting, to a user equipment (UE), the RACH preamble format is associated with a downlink signal or channel (DL signal/channel)].
YOO disclose all aspects of claim invention set forth above, but does not clearly disclose wherein the internal structure of the one random access slot comprises a number of symbols occupied by random access of an uplink part in the random access slot, and a number of random access channel (RACH) occasions for the uplink part in the one random access slot.
However, Aiba discloses wherein the internal structure of the one random access slot [Fig. 3, 15, 16, ¶¶ 173-177; a uplink subframe 369] comprises a number of symbols occupied by random access of an uplink part in the random access slot [Fig. 3, ¶¶ 56, 96, 174; an uplink configuration of N.sup.UL.sub.RB such as uplink subframe 369 which include two uplink slots 383 for higher layer signaling thru a PRACH (Physical Random Access Channel) (e.g., a message 1 (Msg.1)); wherein the N.sup.UL.sub.symb is the number of SC-FDMA symbols 393 in an uplink slot 383], and a number of random access channel (RACH) occasions for the uplink part in the one random access slot [¶¶ 98, 110, 190; an index for a plurality of occasions for a physical random access channel (PRACH); also see ¶¶ 132-133; the RACH transmission occasion is defined as the time-frequency resources (e.g., the time resources and/or the frequency resources) on which a PRACH message 1 is transmitted using the configured PRACH preamble format include an index of the RACH transmission occasion].
wherein the internal structure of the one random access slot comprises a number of symbols occupied by random access of an uplink part in the random access slot, and a number of random access channel (RACH) occasions for the uplink part in the one random access slot” as taught by Aiba in the system of YOO, so that it would improve communication flexibility and/or efficiency may be beneficial [see Aiba; ¶ 5].

Regarding claim 2, the combined system of YOO and Aiba discloses the method of claim 1.
YOO further discloses wherein the internal structure of the one random access slot is configured according to a random access preamble format [¶¶ 65, 68; wherein the internal structure of the one random access slot is configured according to a random access preamble format].
Aiba also discloses wherein the internal structure of the one random access slot is configured according to a random access preamble format [¶¶ 63, 141, 198; wherein the internal structure of the random access configuration, a random access preamble as the Msg].
	
Regarding claims 4 and 5, the claims recite a device comprising: a processor (Fig. 16, the base station may include a transceiver 1610, a controller 1620, and a memory 1630.) configured to perform the functions of the method step recited in claims 1 and 2, respectively; 

Regarding claims 14 and 15, the claims recite a non-transitory computer-readable storage medium configured to perform the functions of the method step recited in claims 1 and 2, respectively; therefore, claims 14 and 15 are rejected along the same rationale that rejected in claims 1 and 2, respectively.

Regarding claim 11, discloses a device [Fig. 15, ¶ 259; terminal], comprising: 
a processor [Fig. 15, ¶ 259; controller 1520] configured to 
receive an internal structure of one random access slot configured by a base station through a broadcast channel [Fig. 3A, 3B, ¶¶ 62; receive a configuration of a RACH resource 310, see [¶ 42; random access channel configuration (RACH configuration) information transmitted through a downlink broadcast signal (broadcast channel (BCH) from the base station]; wherein the internal structure of the one random access slot comprise:
 a number of symbols occupied by random access of an uplink part in the random access slot [¶ 129; wherein the RACH resource configuration for transmission occasion may include one symbol or a plurality of symbols], and
a number of random access channel (RACH) occasions for the uplink part in the one random access slot [¶ 70; one occasion for DL signal/broadcast channel for a downlink signal or channel is associated with a subset of one RACH resource (such as one slot/channel 1 331]; 
determine the random access slot according to an association between a downlink synchronization signal block and the random access slot [¶ 232; determine the RACH resource based on the preamble sequence and transmit the determined RACH resource to the base station. When determining the preamble sequence]; and 
transmitting, through the broadcast channel, the internal structure of the one random access slot [¶¶ 42, 68, 161, transmitting, to a user equipment (UE), the RACH preamble format is associated with a downlink signal or channel (DL signal/channel)].
YOO disclose all aspects of claim invention set forth above, but does not clearly disclose wherein the internal structure of the one random access slot comprises a number of symbols occupied by random access of an uplink part in the random access slot, and a number of random access channel (RACH) occasions for the uplink part in the one random access slot; and determine the random access slot according to an association between a downlink synchronization signal block and the random access slot.
However, Aiba discloses wherein the internal structure of the one random access slot [Fig. 3, 15, 16, ¶¶ 173-177; a uplink subframe 369] comprises a number of symbols occupied by random access of an uplink part in the random access slot [Fig. 3, ¶¶ 56, 96, 174; an uplink configuration of N.sup.UL.sub.RB such as uplink subframe 369 which include two uplink slots 383 for higher layer signaling thru a PRACH (Physical Random Access Channel) (e.g., a message 1 (Msg.1)); wherein the N.sup.UL.sub.symb is the number of SC-FDMA symbols 393 in an uplink slot 383], and a number of random access channel (RACH) occasions for the uplink part in the one random access slot [¶¶ 98, 110, 190; an index for a plurality of occasions for a physical random access channel (PRACH); also see ¶¶ 132-133; the RACH transmission occasion is defined as the time-frequency resources (e.g., the time resources and/or the frequency resources) on which a PRACH message 1 is transmitted using the configured PRACH preamble format include an index of the RACH transmission occasion]; and
 determine the random access slot according to an association between a downlink synchronization signal block and the random access slot [¶¶ 193-194; determine 2010, based on the received downlink signals including, at least, the PSS and the SSS, an occasion for the PRACH from the plurality of occasions for the PRACH].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the internal structure of the one random access slot comprises a number of symbols occupied by random access of an uplink part in the random access slot, and a number of random access channel (RACH) occasions for the uplink part in the one random access slo; and determine the random access slot according to an association between a downlink synchronization signal block and the random access slot t” as taught by Aiba in the system of YOO, so that it would improve communication flexibility and/or efficiency may be beneficial [see Aiba; ¶ 5].

Regarding claim 24, the combined system of YOO and Aiba discloses the device of claim 11.
YOO further discloses wherein the association between the downlink synchronization signal block and the random access slot is received via a system message [¶¶ 88, 98, 160-163; RACH configuration information transmitted through the SIB or the MIB].

Regarding claim 25, the combined system of YOO and Aiba discloses the device of claim 1.
YOO further discloses wherein the random access slot is related to an index of the downlink synchronization signal block [¶¶ 173, 242-243; one RACH transmission occasion while T.sub.1,k shown in Table 4 may include a time index of a subset of RACH resources within one RACH transmission occasion].

Regarding claim 26, the combined system of YOO and Aiba discloses the device of claim 11.
YOO further discloses wherein the association between every downlink synchronization signal block and a corresponding random access slot [¶ 75; the terminal may transmit single or multiple/repeated preamble(s) during the RACH transmission occasion using the same transmission beam (during a RACH transmission occasion of single or multiple/repeated preamble(s), UE uses the same UE Tx beam)].

Regarding claims 8, 21, 22, and 23, the claims recite a method to perform the functions of the device recited in claims 11, 24, 25, and 26, respectively; therefore, claims 8, 21, 22, and 23 are rejected along the same rationale that rejected in claims 11, 24, 25, and 26, respectively.

Regarding claims 16, 17, 18, 19, and 20, the claims recite a non-transitory computer-readable storage medium configured to perform the functions of the device recited in claims 11, 24, 25, and 26, respectively; therefore, claims 16, 18, 19, and 20 are rejected along the same rationale that rejected in claims 11, 24, 25, and 26, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469